Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 8-10, 13-15 and 17-20 are allowed.
Claims 2, 5-7, 11-12, 16 and 21-30 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 2-4, 6-13 and 15-19 depend from claim 1, therefore, are allowed. 
Independent claim 1 recites the limitations of:
the light-scattering features of the replication element (104) are configured to provide multiple overlapping copies of wavefront (233a and 233b, 232a and 232b, 231a and 231b) of the corresponding impinging spatial beam components (221-223) for propagation at pseudo-random angles (Figs. 2, 3B);
the replication element (104) comprises at least one of: a volume hologram, a polarization-sensitive element, a metasurface, or a time-multiplexed switchable element (Fig. 2), wherein the replication element (104) is configured to split the spatial beam components (211-213) into the plurality of sub-beams (221-223) (Fig. 2), and to propagate external light (650) substantially without change of a wavefront or spatial power density distribution of the external light (650) (Fig. 6) for at least one of: a duration of time, a pre-defined spectral band, or a pre-defined polarization of the external light (Fig. 6)., with all the other limitations cited in claim 1.
Kollin et al. (2016/0379606) discloses a display device with a holographic optical elements configured to receive collimated light and to output converging light toward the phase modulating image producing panel.
Macnamara (2018/0120566) discloses a display device including one or more waveguides such that as the angle at which incoming light is incident on the waveguide varies in order to maintain phase correlation between different beamlets of the output light beam emitted from the one or more waveguides.
Bradski et al. (2016/0026253) discloses an image capturing device to capture one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to perform a normalization on the set of map points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0223071 to Cameron et al. discloses a Computer-Generated Hologram (CGH) using the diffraction specific algorithm to produce a curved wavefront from a single hogel to allow a wavefront to generate a point in the image volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692